—In an action to foreclose a mortgage on real property, the defendant Coconut Island Properties, Ltd. appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Kangs County (I. Aronin, J.), dated March 17, 1997, as granted the motion of the respondent Home Savings Bank of America, FSB pursuant to CPLR 4403 to amend certain portions of the Referee’s findings.
Ordered that the order and judgment is affirmed insofar as appealed from, with one bill of costs to the respondents.
Contrary to the appellant’s contention, the Supreme Court did not improvidently exercise its discretion in amending certain portions of the Referee’s findings (see, CPLR 4403). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.